Exhibit 10(t)

 

 

 

 

 

TENET

 

THIRD AMENDED AND RESTATED

TENET 2006 DEFERRED

COMPENSATION

PLAN

 

 

As Amended and Restated Effective as of January 1, 2015

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
TENET 2006 DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS

 

 

 

 

ARTICLE I PREAMBLE AND PURPOSE

 


1 

1.1

Preamble.

 


1 

1.2

Purpose.

 


1 

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

 


3 

2.1

Definitions.

 


3 

2.2

Construction.

 


14 

ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS


15 

3.1

Eligibility and Participation.

 


15 

3.2

Forfeitability of Benefits.

 


16 

ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING
RATES


17 

4.1

General Rules Regarding Deferral Elections.

 


17 

4.2

Compensation and Bonus Deferrals.

 


17 

4.3

RSU Deferrals.

 


19 

4.4

Company Contributions.

 


20 

4.5

Accounting for Deferred Compensation.

 


20 

4.6

Investment Crediting Rates.

 


22 

ARTICLE V DISTRIBUTION OF BENEFITS

 


24 

5.1

Distribution Election.

 


24 

5.2

Termination Distributions to Key Employees.

 


25 

5.3

Scheduled In-Service Withdrawals.

 


25 

5.4

Unforeseeable Emergency.

 


25 

5.5

Death of a Participant.

 


26 

5.6

Withholding.

 


26 

5.7

Impact of Reemployment on Benefits.

 


26 

ARTICLE VI PAYMENT LIMITATIONS

 


27 

6.1

Spousal Claims.

 


27 

6.2

Legal Disability.

 


28 

6.3

Assignment.

 


28 

ARTICLE VII FUNDING

 


29 

7.1

Funding.

 


29 

7.2

Creditor Status.

 


29 

ARTICLE VIII ADMINISTRATION

 


30 

8.1

The RPAC.

 


30 

8.2

Powers of RPAC.

 


30 

8.3

Appointment of Plan Administrator.

 


30 

8.4

Duties of Plan Administrator.

 


30 

8.5

Indemnification of RPAC and Plan Administrator.

 


32 

8.6

Claims for Benefits.

 


32 





 

--------------------------------------------------------------------------------

 



 

8.7

Receipt and Release of Necessary Information.

 


34 

8.8

Overpayment and Underpayment of Benefits.

 


34 

8.9

Change of Control.

 


34 

ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY

 


36 

9.1

Other Plans.

 


36 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN

 


37 

10.1

Continuation.

 


37 

10.2

Amendment of Plan.

 


37 

10.3

Termination of Plan.

 


37 

10.4

Termination of Affiliate's Participation.

 


38 

ARTICLE XI MISCELLANEOUS

 


39 

11.1

No Reduction of Employer Rights.

 


39 

11.2

Provisions Binding.

 


39 

EXHIBIT A  LIMITS ON ELIGIBILITY AND PARTICIPATION

 

A-1

 

 

(ii)

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
TENET 2006 DEFERRED COMPENSATION PLAN

ARTICLE I
PREAMBLE AND PURPOSE

1.1Preamble. Tenet Healthcare Corporation (the "Company") previously adopted the
Tenet 2006 Deferred Compensation Plan (the "Plan") to permit the Company and its
participating Affiliates, as defined herein (collectively, the "Employer"), to
attract and retain a select group of management or highly compensated employees
and Directors, as defined herein.  The Plan replaced the Tenet 2001 Deferred
Compensation Plan (the "2001 DCP") and compensation and bonus deferrals and
employer contributions made to the 2001 DCP during the 2005 Plan Year (i.e.,
January 1, through December 31) were transferred to the Plan and will be
administered pursuant to its terms.

Pursuant to the First Amended and Restated Plan, the Company amended and
restated the Plan effective December 31, 2008 to (a) reflect that compensation
and bonus deferrals and employer contributions made to the 2001 DCP have been
transferred to the Plan and will be administered pursuant to its terms, (b)
permit participants to elect before December 31, 2008 pursuant to transition
relief issued under section 409A of the Internal Revenue Code of 1986, as
amended (the "Code") to receive an in-service withdrawal of amounts deemed
invested in stock units in 2009 or a subsequent year, (c) modify the fixed
return investment option to provide that interest will be credited based on one
hundred and twenty percent (120%) of the long-term applicable federal rate as
opposed to the current provision which credits interest based on the prime rate
of interest less one percent (1%), (d) reduce the employer matching contribution
effective January 1, 2009, (e) comply with final regulations issued under
section 409A of the Code and (f) make certain other design changes.  This
amended and restated Plan is known as the First Amended and Restated Tenet 2006
Deferred Compensation Plan.

The Company further amended the Plan, through the adoption of the Second Amended
and Restated Plan, effective as of May 9, 2012, to add certain Change of Control
provisions and revise certain termination event definitions. 

By this instrument, the Company desires to amend and restate the Plan to
increase the employer matching contribution under the Plan to conform with the
matching contribution provided under the Company’s tax-qualified section 401(k)
plan and to incorporate certain administrative changes adopted with respect to
the Plan since its prior restatement.  This amended and restated Plan will be
known as the Third Amended and Restated Tenet 2006 Deferred Compensation Plan.

The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

1.2Purpose. Through this Plan, the Employer intends to permit the deferral of
compensation and to provide additional benefits to Directors and a select group
of management or highly compensated employees of the Employer.  Accordingly, it
is intended that this Plan will not constitute a "qualified plan" subject to the
limitations of section 401(a) of the Code, nor will it constitute a "funded
plan," for purposes of such requirements.  It also is intended that this Plan
will be exempt from the participation and vesting requirements of Part 2 of
Title I of the Employee Retirement Income Security Act of 1974, as amended (the
"Act"), the funding requirements of Part 3 of Title I of the Act,

 

 

--------------------------------------------------------------------------------

 

and the fiduciary requirements of Part 4 of Title I of the Act by reason of the
exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

--------------------------------------------------------------------------------

End of Article I





2

--------------------------------------------------------------------------------

 



ARTICLE II
DEFINITIONS AND CONSTRUCTION

2.1Definitions.    When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1.  The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

(a)"Account" means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant, as described in more detail in
Section 4.5.  A Participant's Account may be divided into one or more "Cash
Accounts" or "Stock Unit Accounts" as defined in Section 4.5.

(b)"Act" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(c)"Affiliate" means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

(d)"Alternate Payee" means any spouse, former spouse, child, or other dependent
of a Participant who is recognized by a DRO as having a right to receive all, or
a portion of, the benefits payable under the Plan with respect to such
Participant.

(e)"Annual Incentive Plan Award" means the amount payable to an employee each
year, if any, under the Company's Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time.

(f)"Base Deferral" means the Compensation deferral made by a Participant
pursuant to Section 4.2(a).

(g)"Base with Match Deferral" means the Base with Match Deferral made pursuant
to Section 4.2(c).

(h)"Beneficiary" means the person designated by the Participant to receive a
distribution of his benefits under the Plan upon the death of the
Participant.  If the Participant is married, his spouse will be his Beneficiary,
unless his spouse consents in writing to the designation of an alternate
Beneficiary.  In the event that a Participant fails to designate a Beneficiary,
or if the Participant's Beneficiary does not survive the Participant, the
Participant's Beneficiary will be his surviving spouse, if any, or if the
Participant does not have a surviving spouse, his estate.  The term
"Beneficiary" also will mean a Participant's spouse or former spouse who is
entitled to all or a portion of a Participant's benefit pursuant to Section 6.1.

(i)"Board" means the Board of Directors of the Company.





3

--------------------------------------------------------------------------------

 



(j)"Bonus" means (i) a bonus paid to a Participant in the form of an Annual
Incentive Plan award, (ii) a performance-based bonus payment to a Participant
pursuant to an employment or similar agreement, or (iii) any other bonus payment
designated by the RPAC as an eligible bonus under the Plan.

(k)"Bonus Deferral" means the Bonus deferral made by a Participant pursuant to
Section 4.2(b).  A Participant may also defer a portion of his Bonus as a Bonus
with Match Deferral pursuant to Section 4.2(c).

(l)"Bonus with Match Deferral" means the Bonus with Match Deferral made pursuant
to Section 4.2(d).

(m)"Cause" means

(i)with respect to any event not occurring on or within two (2) years after a
Change of Control, except as provided otherwise in a separate severance
agreement or plan in which the Participant participates:

(A)dishonesty,

(B)fraud,

(C)willful misconduct,

(D)breach of fiduciary duty,

(E)conflict of interest,

(F)commission of a felony,

(G)material failure or refusal to perform his job duties in accordance with
Company policies,

(H)a material violation of Company policy that causes harm to the Company or an
Affiliate, or

(I)other wrongful conduct of a similar nature and degree.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Participant has devoted his best
efforts and attention to the achievement of those objectives.

(ii)With respect to any event occurring on or within two (2) years after a
Change of Control, except as provided otherwise in a separate severance
agreement or plan in which the Participant participates:

(A)any intentional act or misconduct materially injurious to the Company or any
Affiliate, financial or otherwise, but not limited to, misappropriation or
fraud, embezzlement or conversion by the Participant of the Company’s or any
Affiliate’s property in





4

--------------------------------------------------------------------------------

 



connection with the Participant’s employment with the Company or an Affiliate,

(B)Any willful act or omission constituting a material breach by the Participant
of a fiduciary duty,

(C)A final, non-appealable order in a proceeding before a court of competent
jurisdiction or a final order in an administrative proceeding finding that the
Participant committed any willful misconduct or criminal activity (excluding
minor traffic violations or other minor offenses), which commission is
materially inimical to the interests of the Company or any Affiliate, whether
for his personal benefit or in connection with his duties for the Company or an
Affiliate,

(D)The conviction (or plea of no contest) of the Participant for any felony,

(E)Material failure or refusal to perform his job duties in accordance with
Company policies (other than resulting from the Participant’s disability as
defined by Company policies), or

(F)A material violation of Company policy that causes material harm to the
Company or an Affiliate.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Participant has devoted his
reasonable efforts and attention to the achievement of those objectives.  For
purposes of this Section, no act or failure to act on the part of the
Participant will be deemed "willful", "intentional" or "knowing" if it was
undertaken in reasonable reliance on the advice of counsel or at the instruction
of the Company, including but not limited to the Board, a committee of the Board
or the Chief Executive Officer ("CEO") of the Company, or was due primarily to
an error in judgment or negligence, but will be deemed "willful", "intentional"
or "knowing" only if done or omitted to be done by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company.

(iii)A  Participant will not be deemed to have been terminated for Cause, under
either this Section 2.1(m)(i) or 2.1(m)(ii) above, as applicable, unless and
until there has been delivered to the Participant written notice that the
Participant has engaged in conduct constituting Cause.  The determination of
Cause will be made by the Compensation Committee with respect to any Participant
who is employed as the CEO, by the CEO (or an individual acting in such capacity
or possessing such authority on an interim basis) with respect to any other
Participant except a Hospital Chief Executive Officer ("Hospital CEO") and by
the Chief Operating Officer of the Company (the "COO") with respect to any
Participant who is employed as a Hospital CEO.  A Participant who receives
written notice that he has engaged in conduct constituting Cause, will be given
the opportunity to be heard (either in person or in writing as mutually agreed





5

--------------------------------------------------------------------------------

 



to by the Participant and the Compensation Committee, CEO or COO, as applicable)
for the purpose of considering whether Cause exists.  If it is determined either
at or following such hearing that Cause exists, the Participant will be notified
in writing of such determination within five (5) business days.  If the
Participant disagrees with such determination, the Participant may file a claim
contesting such determination pursuant to Article VIII within thirty (30) days
after his receipt of such written determination finding that Cause exists.

(n)"Change of Control" means the occurrence of one of the following:

(i)A "change in the ownership of the Company" which will occur on the date that
any one person, or more than one person acting as a group within the meaning of
section 409A of the Code, acquires, directly or indirectly, whether in a single
transaction or series of related transactions, ownership of stock in the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company ("Ownership Control").  However, if any one person or more
than one person acting as a group, has previously acquired ownership of more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons will not be considered a "change in the ownership of the Company" (or
to cause a "change in the effective control of the Company" within the meaning
of Section 2.1(n)(ii) below).  Further, an increase in the effective percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for cash or
property will be treated as an acquisition of stock for purposes of this
paragraph; provided, that for purposes of this Section 2.1(n)(i), the following
acquisitions of Company stock will not constitute a Change of Control:

(A)any acquisition, whether in a single transaction or series of related
transactions, by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate which results in such employee benefit
plan obtaining "Ownership Control" of the Company or

(B)any acquisition, whether in a single transaction or series of related
transactions, by the Company which results in the Company acquiring stock of the
Company representing "Ownership Control" or

(C)any acquisition, whether in a single transaction or series of related
transactions, after which those persons who were owners of the Company’s stock
immediately before such transaction(s) own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company (or if
after the consummation of such transaction(s) the Company (or another entity
into which the Company is merged into or otherwise combined, such the Company
does not survive such





6

--------------------------------------------------------------------------------

 



transaction(s)) is a direct or indirect subsidiary of another entity which
itself is not a subsidiary of an entity, then the more than fifty percent (50%)
ownership test will be applied to the voting securities of such other entity) in
substantially the same percentages as their respective ownership of the Company
immediately before such transaction(s).

This Section 2.1(n)(i) applies either when there is a transfer of the stock of
the Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction or when there is a transfer of the stock of the Company
(including a merger or similar transaction) and stock in the Company does not
remain outstanding after the transaction.

(ii)A "change in the effective control of the Company" which will occur on the
date that either (A) or (B) occurs:

(A)



any one person, or more than one person acting as a group within the meaning of
section 409A of the Code, acquires (taking into consideration any prior
acquisitions during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons), directly or indirectly, ownership
of stock of the Company possessing thirty-five percent (35%) or more of the
total voting power of the stock of the Company (not considering stock owned by
such person or group before such twelve (12) month period) (i.e., such person or
group must acquire within a twelve (12) month period stock possessing at least
thirty-five percent (35%) of the total voting power of the stock of the Company)
("Effective Control"), except for (i) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or an Affiliate
which results in such employee benefit plan obtaining "Effective Control" of the
Company or (ii) any acquisition by the Company.   The occurrence of "Effective
Control" under this Section 2.1(n)(ii)(A) may be nullified by a vote of that
number of the members of the Board of Directors of the Company ("Board"), that
exceeds two-thirds (2/3) of the independent members of the Board, which vote
must occur before the time, if any, that a "change in the effective control of
the Company" has occurred under Section 2.1(n)(ii)(B) below.  In the event of
such a supermajority vote, such transaction or series of related transactions
will not be treated as an event constituting "Effective Control".  For avoidance
of doubt, the Plan provides that in the event of the occurrence of the
acquisition of ownership of stock of the Company that reaches or exceeds the
thirty-five percent (35%) ownership threshold described above, if more than
two-thirds (2/3) of the independent members of the Board take action to resolve
that such an acquisition is not a "change in the effective control of the
Company" and a majority of the members of the Board have not been replaced as
provided under Section 2.1(n)(ii)(B) below, then such Board action will be final
and no "Effective Control" will be deemed to have occurred for any purpose under
the Plan.





7

--------------------------------------------------------------------------------

 



(B)a majority of the members of the Board are replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

For purposes of a "change in the effective control of the Company," if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.1(n)(ii), the
acquisition of additional control of the Company by the same person or persons
is not considered a "change in the effective control of the Company," or to
cause a "change in the ownership of the Company" within the meaning of Section
2.1(n)(i) above.

(iii)A sale, exchange, lease, disposition or other transfer of all or
substantially all of the assets of the Company.

(iv)A liquidation or dissolution of the Company that is approved by a majority
of the Company's stockholders. 

For purposes of this Section 2.1(n), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.

(o)"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(p)"Company" means Tenet Healthcare Corporation.

(q)"Company Match Deferral" means a Base with Match Deferral and/or Bonus with
Match Deferral.

(r)"Compensation" means base salaries, commissions, and certain other amounts of
cash compensation payable to the Participant during the Plan Year Compensation
will exclude cash bonuses, foreign service pay, hardship withdrawal allowances
and any other pay intended to reimburse the employee for the higher cost of
living outside the United States, Annual Incentive Plan Awards, automobile
allowances, housing allowances, relocation payments, deemed income, income
payable under stock incentive plans, insurance premiums, and other imputed
income, pensions, retirement benefits, and contributions to and payments from
the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer.  The term "Compensation" for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

(s)"Compensation and Bonus Deferrals" means the Base Deferrals, Bonus Deferrals,
Company Match Deferrals and/or Discretionary Deferrals made pursuant to Section
4.2 of the Plan.

(t)"Compensation Committee" means the Compensation Committee of the Board, which
has the authority to amend and terminate the Plan as provided in Article X.





8

--------------------------------------------------------------------------------

 



The Compensation Committee also will be responsible for determining the amount
of the Discretionary Contribution, if any, to be made by the Employer.

(u)"Director" means a member of the Board who is not an employee.

(v)"Discretionary Contribution" means the contribution made by the Employer on
behalf of a Participant as described in Section 4.4(b).

(w)"Discretionary Deferral" means the Compensation deferral described in Section
4.2(d) made by a Participant.

(x)"DRO" means a domestic relations order that is a judgment, decree, or order
(including one that approves a property settlement agreement) that relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and is rendered
under a state (within the meaning of section 7701(a)(10) of the Code) domestic
relations law (including a community property law) and that:

(i)Creates or recognizes the existence of an Alternate Payee's right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

(ii)Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

(iii)Does not require the Plan to provide increased benefits (determined on the
basis of actuarial value);

(iv)Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

(v)Clearly specifies: the name and last known mailing address of the Participant
and of each Alternate Payee covered by the DRO; the amount or percentage of the
Participant's benefits to be paid by the Plan to each such Alternate Payee, or
the manner in which such amount or percentage is to be determined; the number of
payments or payment periods to which such order applies; and that it is
applicable with respect to this Plan.

(y)"Effective Date" means January 1, 2015, except as provided otherwise herein.

(z)"Election" means the Participant’s written, on-line or telephonic elections
with respect to deferrals, requested investment crediting rates and
distributions under this Plan. 

(aa)"Eligible Person" means (i) each Employee who is paid from a Tenet payroll
and eligible for a Bonus as defined in Section 2.1(j) for the applicable Plan
Year, and (ii) each Director.  In addition, the term "Eligible Person" will
include any Employee designated as an Eligible Person by the RPAC.  As provided
in Section 3.1, the RPAC or Plan Administrator may at any time, in its sole and
absolute discretion, limit the classification of Employees who are eligible to





9

--------------------------------------------------------------------------------

 



participate in the Plan for a Plan Year, limit the enrollment period during
which an Eligible Person may enroll in the Plan to the Open Enrollment Period
and/or modify or terminate an Eligible Person's participation in the Plan
without the need for an amendment to the Plan.    

(bb)"Employee" means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee.

(cc)"Employer" means the Company and each Affiliate which has adopted the Plan
as a participating employer.  An Affiliate may evidence its adoption of the Plan
either by a formal action of its governing body or by commencing deferrals and
taking other administrative actions with respect to this Plan on behalf of its
employees.  An entity will cease to be a participating employer as of the date
such entity ceases to be an Affiliate.

(dd)"Employer Contribution" means a Matching Contribution and/or Discretionary
Contribution.

(ee)"Fair Market Value" means the closing price of a share of Stock on the New
York Stock Exchange on the date as of which fair market value is to be
determined.

(ff)"Five Percent Owner" means any person who owns (or is considered as owning
within the meaning of section 318 of the Code (as modified by section
416(i)(1)(B)(iii) of the Code)) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate.  The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules.  Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

(gg)"401(k) Plan" means the Company’s 401(k) Retirement Savings Plan, as such
plan may be amended, restated, modified, renewed or replaced from time to time.

(hh)"Key Employee" means any employee or former employee (including any deceased
employee) who at any time during the Plan Year was:

(i)an officer of the Company or an Affiliate having compensation of greater than
one hundred thirty thousand dollars ($130,000) (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002);

(ii)a Five Percent Owner; or

(iii)a One Percent Owner having compensation of more than one hundred fifty
thousand dollars ($150,000).

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance





10

--------------------------------------------------------------------------------

 



with section 1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus
amounts that would be includible in wages except for an election under section
125(a) of the Code (regarding cafeteria plan elections) under section 132(f) of
the Code (regarding qualified transportation fringe benefits) or section
402(e)(3) of the Code (regarding section 401(k) plan deferrals)) without regard
to the special timing rules and special rules set forth, respectively, in
sections 1.415(c)-2(e) and 2(g) of the Treasury Regulations.

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date).  Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder.  For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not
apply).  Conversely, for purposes of determining whether the one hundred thirty
thousand dollar ($130,000) adjusted limit on compensation is met under the
officer test described in Section 2.1(hh)(i), compensation from the Company and
all Affiliates will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply).  Further, in
determining who is an officer under the officer test described in Section
2.1(hh)(i), no more than fifty (50) employees of the Company or its Affiliates
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will apply) will be treated as officers.  If the number of officers exceeds
fifty (50), the determination of which employees or former employees are
officers will be determined based on who had the largest annual compensation
from the Company and Affiliates for the Plan Year.

(ii)"Matching Contribution" means the contribution made by the Employer pursuant
to Section 4.4(a) on behalf of a Participant who makes Company Match Deferrals
to the Plan as described in Section 4.2(c).

(jj)"One Percent Owner" means any person who would be described as a Five
Percent Owner if "one percent (1%)" were substituted for "five percent (5%)"
each place where it appears therein.

(kk)"Open Enrollment Period" means the period occurring each year during which
an Eligible Person may make his elections to defer his Compensation, Bonus and
RSUs for a subsequent Plan Year pursuant to Article IV.  Open Enrollment Periods
will occur in accordance with section 409A of the Code (i.e., no later than
December 31st of each year with respect to Compensation, no later than June 30
of each year with respect to Bonus and either before or within thirty (30) days
after the date of grant with respect to RSUs).  Different Open Enrollment
Periods may apply with respect to different groups of Eligible Persons.  An
Employee who is not an Eligible Person at the time of the Open Enrollment
Period, but who is





11

--------------------------------------------------------------------------------

 



expected to become an Eligible Person during the next Plan Year, may be
permitted to enroll in the Plan during the Open Enrollment Period with his
Election becoming effective at the time he becomes an Eligible Person with
respect to Compensation, Bonus and RSUs earned after such date.

(ll)"Participant" means each Eligible Person who has been designated for
participation in this Plan and has made an Election and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated (i.e., the individual still has amounts credited to his Account).

(mm)"Participant Deferral" means a Base Deferral, Bonus Deferral, Company Match
Deferral, RSU Deferral and/or Discretionary Deferral.

(nn)"Plan" means the Third Amended and Restated Tenet 2006 Deferred Compensation
Plan as set forth in this document and as the same may be amended from time to
time.

(oo)"Plan Administrator" means the individual or entity appointed by the RPAC to
handle the day-to-day administration of the Plan, including but not limited to
determining a Participant's eligibility for benefits and the amount of such
benefits and complying with all applicable reporting and disclosure obligations
imposed on the Plan.  If the RPAC does not appoint an individual or entity as
Plan Administrator, the RPAC will serve as the Plan Administrator.

(pp)"Plan Year" means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year.

(qq)"RPAC" means the Retirement Plans Administration Committee of the Company
established by the Compensation Committee of the Board, and whose members have
been appointed by such Compensation Committee.  The RPAC will have the
responsibility to administer the Plan and make final determinations regarding
claims for benefits, as described in Article VIII.  In addition, the RPAC has
limited amendment authority over the Plan as provided in Section 10.2.

(rr)"RSU Deferral" means the RSU deferral made by a Participant pursuant to
Section 4.3.

(ss)"RSU" means the restricted stock units awarded under the SIP.

(tt)"Scheduled In-Service Withdrawal" means a distribution elected by the
Participant pursuant to Section 4.2 or Section 4.3 for an in-service withdrawal
of amounts of Base Deferrals, Bonus Deferrals and/or RSU Deferrals made in a
given Plan Year, and earnings or losses attributable to such amounts, as
reflected in the Participant’s Election for such Plan Year. 

(uu)"Scheduled Withdrawal Date" means the distribution date elected by the
Participant for a Scheduled In-Service Withdrawal.

(vv)"SIP" means the Company’s Stock Incentive Plan.





12

--------------------------------------------------------------------------------

 



(ww)"Special Enrollment Period" means, subject to Section 3.1(b) and Section
3.1(c), a  period of no more than thirty (30) days after an Employee is employed
by the Employer (or a Director is elected to the Board) or an Employee is
transferred to the status of an Eligible Person provided that such Employee does
not already participate in another plan of the Employer that would be aggregated
with the Plan and advised of his eligibility to participate in the Plan during
which the Eligible Person may make an Election to defer Compensation and RSUs
earned after such Election pursuant to Article IV.  If the Employee becomes an
Eligible Person before June 30, he may make an Election to defer Bonus earned
after such Election to the extent permitted by the Plan Administrator.  For
purposes of determining an Eligible Person's initial eligibility, an Eligible
Person, who incurs a Termination of Employment and is reemployed and eligible to
participate in the Plan at a date which is more than twenty-four (24) months
after such Termination of Employment, will be treated as being initially
eligible to participate in the Plan on such reemployment.  The Plan
Administrator may also designate certain periods as Special Enrollment Periods
to the extent permitted under section 409A of the Code.

(xx)"Stock" means the common stock, par value $0.05 per share, of the Company.

(yy)"Stock Unit" means a non-voting, non-transferable unit of measurement that
is deemed for bookkeeping and distribution purposes only to represent one
outstanding share of Stock.

(zz)"Termination of Employment" means (i) with respect to an Employee, the date
that such Employee ceases performing services for the Employer and its
Affiliates in the capacity of an employee or a reduction in employment or other
provision of services that qualifies as a separation from service under Code
section 409A and (ii) with respect to a Director, the date that such Director
ceases to provide services to the Company as a member of the Board or a
reduction in employment or other provision of services that qualifies as a
separation from service under Code section 409A.  For this purpose an Employee
who is on a leave of absence that exceeds six (6) months and who does not have
statutory or contractual reemployment rights with respect to such leave, will be
deemed to have incurred a Termination of Employment on the first day of the
seventh (7th) month of such leave.  An Employee who transfers employment from an
Employer to an Affiliate, regardless of whether such Affiliate has adopted the
Plan as a participating employer, will not incur a Termination of Employment. 

(aaa)"Trust" means the rabbi trust established with respect to the Plan, the
assets of which are to be used for the payment of benefits under the Plan.

(bbb)"Trustee" means the individual or entity appointed to serve as trustee of
any trust established as a possible source of funds for the payment of benefits
under this Plan as provided in Section 7.1.  After the occurrence of a Change of
Control, the Trustee must be independent of any successor to the Company or any
affiliate of such successor.

(ccc)"2001 DCP" means the Tenet 2001 Deferred Compensation Plan which was in
effect before the enactment of section 409A of the Code.  All pre-2005 employee





13

--------------------------------------------------------------------------------

 



deferrals and employer contributions under the 2001 DCP were fully vested as of
January 31, 2004 and as such are not subject to the provisions of section 409A
of the Code.  All 2005 employee deferrals and employer contributions under the
2001 DCP are subject to, and were made in accordance with, the requirements of
section 409A of the Code and such employee deferrals and employer contributions
were transferred to and will be administered under this Plan.  No employee
deferrals or employer contributions will be made to the 2001 DCP after 2005.

(ddd)"Unforeseeable Emergency" means (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, his spouse
or his dependent (as defined under section 152(a) of the Code), (ii) a loss of
the Participant's property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, as determined by the Plan Administrator in its sole and
absolute discretion in accordance with the requirements of section 409A of the
Code.

2.2Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan will
continue in full force and effect.  All of the provisions of this Plan will be
construed and enforced in accordance with the laws of the State of Texas and
will be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other applicable federal law. 

The term "delivered to the RPAC or Plan Administrator," as used in this Plan,
will include delivery to a person or persons designated by the RPAC or Plan
Administrator, as applicable, for the disbursement and the receipt of
administrative forms.  Delivery will be deemed to have occurred only when the
form or other communication is actually received. 

Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan.  The pronouns "he," "him" and "his"
used in the Plan will also refer to similar pronouns of the female gender unless
otherwise qualified by the context.

--------------------------------------------------------------------------------

End of Article II





14

--------------------------------------------------------------------------------

 



ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

3.1Eligibility and Participation.

(a)Determination of Eligibility.  It is intended that eligibility to participate
in the Plan will be limited to Eligible Persons, as determined by the RPAC, in
its sole and absolute discretion.  During the Open Enrollment Period, each
Eligible Person will be contacted and informed that he may elect to defer
portions of his Compensation, Bonus and/or RSUs by making an Election.  An
Eligible Person will become a Participant by completing an Election during an
Open Enrollment Period pursuant to Section 4.1.  Eligibility to become a
Participant for any Plan Year will not entitle an Eligible Person to continue as
an active Participant for any subsequent Plan Year.

(b)Limits on Eligibility.  The RPAC or Plan Administrator may at any time, in
its sole and absolute discretion, limit the classification of Employees eligible
to participate in the Plan and/or limit the period of such Employee’s enrollment
to an Open Enrollment Period and to not permit such Employee to enroll during a
Special Enrollment Period.  In addition, the RPAC may limit or terminate an
Eligible Person's participation in the Plan; provided, that no such termination
will result in a cancellation of Compensation and Bonus Deferrals or RSU
Deferrals for the remainder of a Plan Year in which an Election to make such
deferrals is in effect.  Any action taken by the RPAC or Plan Administrator that
limits the classification of Employees eligible to participate in the
Plan, limits the time of an Employee’s enrollment in the Plan or modifies or
terminates an Eligible Person’s participation in the Plan will be set forth in
Exhibit A attached hereto.  Exhibit A may be modified from time to time without
a formal amendment to the Plan, in which case a revised Exhibit A will be
attached hereto.

An Employee who takes an Unforeseeable Emergency distribution pursuant to
Section 5.4 of this Plan will have his Compensation and Bonus Deferrals and RSU
Deferrals under this Plan suspended for the remainder of the Plan Year in which
such distribution occurs.  This mid-year suspension provision will also apply
with respect to an Unforeseeable Emergency distribution made pursuant to 5.4 of
the 2001 DCP.  In addition, an Employee who takes an Unforeseeable Emergency
distribution under either the 2001 DCP or this Plan will be ineligible to
participate in the Plan for purposes of making Compensation and Bonus Deferrals
and RSU Deferrals and receiving a Matching Contribution for the Plan Year
following the year in which such distribution occurs.

(c)Initial Eligibility.  If an Eligible Person is employed or elected to the
Board during the Plan Year or promoted or transferred into an eligible position
and designated by the RPAC to be a Participant for such year, such Eligible
Person will be eligible to elect to participate in the Plan during a Special
Enrollment Period, unless determined otherwise by the Plan Administrator
pursuant to Section 3.1(b), in which case, such Eligible Person will be
permitted to enroll in the Plan during the next Open Enrollment Period.  For
purposes of determining an Eligible Person's initial eligibility, an Eligible
Person, who incurs a Termination of Employment and is reemployed and eligible to
participate in the Plan at a date which is more than twenty-four (24) months
after such Termination of



15

--------------------------------------------------------------------------------

 



Employment, will be treated as being initially eligible to participate in the
Plan on such reemployment.  Designation as a Participant for the Plan Year in
which he is employed or elected to the Board or promoted will not entitle the
Eligible Person to continue as an active Participant for any subsequent Plan
Year.

(d)Loss of Eligibility Status.  A Participant under this Plan who separates from
employment with the Employer, or who ceases to be a Director, or who transfers
to an ineligible employment position will continue as an inactive Participant
under this Plan until the Participant has received payment of all amounts
payable to him under this Plan.  In the event that a Participant ceases to be an
Eligible Person during the Plan Year, such Participant's Compensation and Bonus
Deferrals and RSU Deferrals will continue through the remainder of the Plan
Year, but the Participant will not be permitted to make such deferrals for the
following Plan Year unless he again becomes an Eligible Employee and makes a
deferral Election pursuant to Section 3.1(a).  An Eligible Person who ceases
active participation in the Plan because the Eligible Person is no longer
described as a Participant pursuant to this Section 3.1, or because he ceases
making deferrals of Compensation, Bonuses or RSUs, will continue as an inactive
Participant under this Plan until he has received payment of all amounts payable
to him under this Plan.

3.2Forfeitability of Benefits. Except as provided in Section 6.1, a Participant
will at all times have a nonforfeitable right to amounts credited to his Account
pursuant to Section 4.5.  As provided in Section 7.2, however, each Participant
will be only a general creditor of the Company and/or his Employer with respect
to the payment of any benefit under this Plan.

 

 

--------------------------------------------------------------------------------

End or Article III





16

--------------------------------------------------------------------------------

 



ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING
AND INVESTMENT CREDITING RATES

4.1General Rules Regarding Deferral Elections. An Eligible Person may become a
Participant in the Plan for the applicable Plan Year by making an Election
during the Open Enrollment Period to defer his Compensation, Bonus and/or RSUs
pursuant to the terms of this Section 4.1.  Such Election will be made by the
date specified by the Plan Administrator and will be effective with respect to:

(a)Compensation and/or Bonus paid for services performed on or after the
following January 1; and

(b)RSUs that are awarded under the SIP, either before or within thirty (30) days
after the grant date as required by section 409A of the Code.

An Eligible Person who is employed by the Employer or elected to the Board
during the Plan Year may make an Election during the Special Enrollment Period
with respect to Compensation, Bonus and/or RSUs earned after the date of such
Election to the extent permitted under Section 2.1(ww).

A Participant's Election will only be effective with respect to a single Plan
Year and will be irrevocable for the duration of such Plan Year.  Deferral
elections for each applicable Plan Year of participation will be made during the
Open Enrollment Period pursuant to a new Election.  Deferrals will not be
required to be taken from each paycheck during the applicable Plan Year so long
as the total Compensation and Bonus elected to be deferred for the Plan Year has
been captured by December 31 of such Plan Year. 

4.2Compensation and Bonus Deferrals. Five types of Compensation and Bonus
Deferrals may be made under the Plan:

(a)Base Deferral.  Each Eligible Person may elect to defer a stated dollar
amount, or designated full percentage, of Compensation to the Plan up to a
maximum percentage of seventy five percent (75%) (one hundred percent (100%) for
Directors) of the Eligible Person's Compensation for the applicable Plan Year
until either (i) the Participant's Termination of Employment or (ii) a future
year in which the Participant is still employed by the Employer (or providing
services as a member of the Board) and that is at least two (2) calendar years
after the end of the Plan Year in which the Compensation would have otherwise
been paid (i.e., as a Scheduled In-Service Withdrawal subject to the provisions
of Section 5.3).

Base Deferrals will be made pursuant to administrative procedures established by
the Plan Administrator.  Such procedures will provide that Base Deferrals will
be subject to a "withholding hierarchy" for purposes of determining the amount
of such contributions that may be contributed on behalf of a Participant.  The
Plan Administrator (or its delegatee) will determine the order of withholdings
taken from a Participant's Compensation (e.g., for federal, state and local
taxes, social security, wage garnishments, welfare plan contributions, 401(k)
deferrals, and similar withholdings) and Base Deferrals will be subject to such
withholding





17

--------------------------------------------------------------------------------

 



hierarchy.  As a result, Base Deferrals may be effectively limited to
Compensation available after the application of such withholding hierarchy.

The Employer will not make any Matching Contributions with respect to any Base
Deferrals made to the Plan.

(b)Bonus Deferral.  Each Eligible Person may elect to defer a stated dollar
amount, or designated full percentage, of his Bonus to the Plan up to a maximum
percentage of one hundred percent (100%) (ninety four percent (94%) if a Bonus
with Match Deferral is elected pursuant to Section 4.2(d)) of the Employee's
Bonus for the applicable Plan Year until either (i) the Eligible Person's
Termination of Employment or (ii) a future year in which the Eligible Person is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Bonus would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal subject to the provisions of Section 5.3).

Bonus Deferrals will be made pursuant to administrative procedures established
by the Plan Administrator.  Such procedures will provide that Bonus Deferrals
will be subject to a "withholding hierarchy" for purposes of determining the
amount of such contributions that may be contributed on behalf of a
Participant.  The Plan Administrator (or its delegatee) will determine the order
of withholdings taken from a Participant's Bonus (e.g., for federal, state and
local taxes, social security, wage garnishments, welfare plan contributions, and
similar withholdings) and Bonus Deferrals will be subject to such withholding
hierarchy.  As a result, Bonus Deferrals may be effectively limited to Bonus
available after the application of such withholding hierarchy.

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of
Stock.  Any Bonus Deferrals made in the form of Stock will be converted to Stock
Units, based on the number of shares so deferred, credited to the Stock Unit
Account and distributed to the Participant at the time specified herein in an
equivalent number of whole shares of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

(c)Base with Match Deferral.  Each Eligible Person who is a participant in the
401(k) Plan may elect to have one percent (1%) to six percent (6%) of his
Compensation deferred under the Plan as a Base with Match Deferral with respect
to the pay period in which he reaches any of the following statutory limitations
under the 401(k) Plan:

(i)the limitation on Compensation under section 401(a)(17) of the Code, as such
limit is adjusted for cost of living increases, or

(ii)the limitation imposed on elective deferrals under section 402(g) of the
Code, including the limit applicable to catch-up contributions to the extent





18

--------------------------------------------------------------------------------

 



the Eligible Person is eligible to make such contributions, as such limit is
adjusted for cost of living increases.

All Base with Match Deferrals will be payable upon Termination of Employment
(i.e., Scheduled In-Service Withdrawals are not available with respect to Base
with Match Deferrals).  A Participant who earns more than Four Hundred Thousand
Dollars ($400,000) in Compensation (excluding Bonus), or such other amount as
the Plan Administrator deems necessary to satisfy the requirements of section
409A of the Code, and elects to make Base with Match Deferrals under this
Section 4.2(c) will not be permitted to modify his 401(k) Plan deferral
elections during the Plan Year in which such Base with Match Deferral  Election
is in effect.

The Employer will make Matching Contributions with respect to Base with Match
Deferrals made to the Plan as provided in Section 4.4.

(d)Bonus with Match Deferral.  Each Eligible Person may elect to automatically
have six percent (6%) of his Bonus deferred under the Plan as a Bonus with Match
Deferral whether or not the Eligible Person is a participant in the 401(k) Plan
or has reached the statutory limitations under the 401(k) Plan described in
Section 4.2(c).  This Bonus with Match Deferral will be applied to that portion
of the Eligible Person's Bonus in excess of that deferred as a Bonus Deferral
under Section 4.2(b).  For example, if the Eligible Person elects to defer fifty
percent (50%) of his Bonus under Section 4.2(b) and also elects to make a Bonus
with Match Deferral under this Section 4.2(d), fifty percent (50%) of the
Eligible Person's Bonus will be deferred under Section 4.2(b) and six percent
(6%) of the Eligible Person's Bonus will be deferred under this Section
4.2(d).  All Bonus with Match Deferrals will be payable upon Termination of
Employment (i.e., Scheduled In-Service Withdrawals are not available with
respect to Bonus with Match Deferrals).

The Employer will make Matching Contributions with respect to Company Match
Deferrals made to the Plan as provided in Section 4.4.

(e)Discretionary Deferral.  The RPAC may authorize an Eligible Person to defer a
stated dollar amount, or designated full percentage, of Compensation to the Plan
as a Discretionary Deferral.  The RPAC, in its sole and absolute discretion, may
limit the amount or percentage of Compensation an Eligible Person may defer to
the Plan as a Discretionary Deferral and may prohibit Scheduled In-Service
Withdrawals with respect to such Discretionary Deferral.  The Employer will not
make any Matching Contributions pursuant to Section 4.4(a) with respect to any
Discretionary Deferrals, but may elect to make a Discretionary Contribution to
the Plan with respect to such Discretionary Deferrals in the form of a
discretionary matching contribution as described in Section 4.4(b).

4.3RSU Deferrals. To the extent authorized by the RPAC, an Eligible Person may
make an Election to defer a designated full percentage, up to one hundred
percent (100%) of his RSUs until either (a) the Eligible Person's Termination of
Employment or (b) a future year while the Eligible Person is still employed by
the Employer and that is at least two (2) calendar years after the end of the
Plan Year in which the RSU is granted (i.e., as a Scheduled In-Service
Withdrawal subject to the provisions of 5.3.  A deferral Election





19

--------------------------------------------------------------------------------

 



made pursuant to this Section 4.3 will apply to the entire RSU grant (i.e., a
Participant may not elect to make a separate Election with respect to each
portion of the RSU award based on the award's vesting schedule).  Such RSU
Deferrals will be converted to Stock Units, based on the number of shares so
deferred, credited to the Stock Unit Account and distributed to the Participant
at the time specified in  his Election in an equivalent number of whole shares
of Stock as provided in Section 4.5(b).

The Employer will not make any Matching Contributions with respect to any RSU
Deferrals made to the Plan.

4.4Company Contributions.

(a)Matching Contribution.  The Employer will make a Matching Contribution to the
Plan each Plan Year on behalf of each Participant who makes Base with Match
Deferrals and Bonus with Match Deferrals to the Plan for such Plan Year.  Such
Matching Contribution will equal fifty percent (50%) of the first six percent
(6%) of the Participant's Base with Match and/or six percent (6%) of the
Participant’s Bonus with Match Deferrals for such Plan Year.  Matching
Contributions and earnings and losses thereon will be distributed upon the
Participant's Termination of Employment in the manner elected by the Participant
(or deemed elected by the Participant) for the Plan Year to which the Matching
Contribution relates as provided in Section 5.1.

(b)Discretionary Contribution.  The Employer may elect to make a Discretionary
Contribution to a Participant's Account in such amount, and at such time, as
will be determined by the Compensation Committee.  Any Discretionary
Contribution made by the Employer, plus earnings and losses thereon, will be
paid to the Participant upon his Termination of Employment with the Employer in
the manner elected by the Participant (or deemed elected by the Participant) for
the Plan Year to which the Discretionary Contribution relates as provided in
Section 5.1.

4.5Accounting for Deferred Compensation.

(a)Cash Account.  If a Participant has made an Election to defer his
Compensation and/or Bonus and has made a request for amounts deferred to be
deemed invested pursuant to Section 4.5(a), the Company may, in its sole and
absolute discretion, establish and maintain a Cash Account for the Participant
under this Plan.  Each Cash Account will be adjusted at least quarterly to
reflect the Base Deferrals, Bonus Deferrals, Company Match Deferrals,
Discretionary Deferrals, Matching Contributions and Discretionary Contributions
credited thereto, earnings or losses credited thereon, and any payment of such
Base Deferrals, Bonus Deferrals, Company Match Deferrals, Discretionary
Deferrals, Matching Contributions and Discretionary Contributions pursuant to
Article V.  The amounts of Base Deferrals, Bonus Deferrals, Company Match
Deferrals, Discretionary Deferrals and Matching Contributions will be credited
to the Participant's Cash Account within five (5) business days of the date on
which such Compensation and/or Bonus would have been paid to the Participant had
the Participant not elected to defer such amount pursuant to the terms and
provisions of the Plan.  Any Discretionary Contributions will be credited to
each Participant's Cash Account at such times as determined by the Compensation
Committee.  In the sole and absolute discretion of the Plan Administrator, more



20

--------------------------------------------------------------------------------

 



than one Cash Account may be established for each Participant to facilitate
record-keeping convenience and accuracy.  Each such Cash Account will be
credited and adjusted as provided in this Plan.

(b)Stock Unit Account.  If a Participant has made an Election to defer his
Compensation and/or Bonus and has made a request for such deferrals to be deemed
invested in Stock Units pursuant to Section 4.5(b), the Plan Administrator may,
in its sole and absolute discretion, establish and maintain a Stock Unit Account
and credit the Participant's Stock Unit Account with a number of Stock Units
determined by dividing an amount equal to the Base Deferrals, Bonus Deferrals,
Company Match Deferrals and associated Matching Contributions, and Discretionary
Deferrals made as of such date by the Fair Market Value of a share of Stock on
the date such Compensation and/or Bonus otherwise would have been payable.  Such
Stock Units will be credited to the Participant's Stock Unit Account as soon as
administratively practicable after the determination of the number of Stock
Units is made pursuant to the preceding sentence.

If the Participant is entitled to a Discretionary Contribution and has elected
to have amounts credited to his Account to be deemed invested in Stock Units
pursuant to Section 4.6(b), the Plan Administrator may, in its sole discretion,
establish and maintain a Stock Unit Account and credit the Participant's Stock
Unit Account with a number of Stock Units determined by dividing an amount equal
to the Discretionary Contribution made as of such date by the Fair Market Value
of a share of Stock on the date such Discretionary Contribution would have
otherwise been made.  Such Stock Units will be credited to the Participant's
Stock Unit Account as soon as administratively practicable after the
determination of the number of Stock Units has been made pursuant to the
preceding sentence.

Bonus Deferrals made in Stock and RSU Deferrals will be credited to the Stock
Unit Account as provided in Section 4.2(b).

In the sole and absolute discretion of the Plan Administrator, more than one
Stock Unit Account may be established for each Participant to facilitate record­
keeping convenience and accuracy.

(i)The Stock Units credited to a Participant's Stock Unit Account will be used
solely as a device for determining the number of shares of Stock eventually to
be distributed to the Participant in accordance with this Plan.  The Stock Units
will not be treated as property of the Participant or as a trust fund of any
kind.  No Participant will be entitled to any voting or other stockholder rights
with respect to Stock Units credited under this Plan.

(ii)If the outstanding shares of Stock are increased, decreased, or exchanged
for a different number or kind of shares or other securities, or if additional
shares or new or different shares or other securities are distributed with
respect to such shares of Stock or other securities, through merger,
consolidation, spin-off, sale of all or substantially all the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with





21

--------------------------------------------------------------------------------

 



respect to such shares of Stock or other securities, an appropriate and
proportionate adjustment in a manner consistent with section 409A of the Code
will be made by the Compensation Committee in the number and kind of Stock Units
credited to a Participant's Stock Unit Account.

(c)Accounts Held in Trust.  Amounts credited to Participants' Accounts may be
secured by one or more trusts, as provided in Section 7.1, but will be subject
to the claims of the general creditors of each such Participant's
Employer.  Although the principal of such trust and any earnings or losses
thereon will be separate and apart from other funds of the Employer and will be
used for the purposes set forth therein, neither the Participants nor their
Beneficiaries will have any preferred claim on, or any beneficial ownership in,
any assets of the trust before the time such assets are paid to the Participant
or Beneficiaries as benefits and all rights created under this Plan will be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Employer.  Any assets held in the trust with respect to a Participant will be
subject to the claims of the general creditors of that Participant's Employer
under federal and state law in the event of insolvency.  The assets of any trust
established pursuant to this Plan will never inure to the benefit of the
Employer and the same will be held for the exclusive purpose of providing
benefits to that Employer's Participants and their beneficiaries.

4.6Investment Crediting Rates. At the time the Participant makes an Election
under Section 4.1, he must specify the type of investment crediting rate option
with which he would like the Company, in its sole and absolute discretion, to
credit his Account as described in this Section 4.6.  Such investment crediting
rate Election will apply to all deferrals and contributions under the Plan,
except for Bonus Deferrals made in Stock and RSU Deferrals which will
automatically be credited to the Stock Unit Account as provided in Section
4.2(b) and Section 4.3.

(a)Cash Investment Crediting Rate Options.  A Participant may make an Election
as to the type of investment in which the Participant would like Compensation
and Bonus Deferrals to be deemed invested for purposes of determining the amount
of earnings to be credited or losses to be debited to his Cash Account.  The
Participant will specify his preference from among the following possible
investment crediting rate options:

(i)An annual rate of interest equal to one hundred and twenty percent (120%) of
the long-term applicable federal rate, compounded daily; or

(ii)One or more benchmark mutual funds.

A Participant may make elect, on a daily basis, to modify the investment
crediting rate preference under this Section 4.6(a) by making a new Election
with respect to such investment crediting rate.  Notwithstanding any request
made by a Participant, the Company, in its sole and absolute discretion, will
determine the investment rate with which to credit amounts deferred by
Participants under this Plan, provided, however, that if the Company chooses an
investment crediting rate other than the investment crediting rate requested by
the Participant, such investment crediting rate cannot be less than (i) above.





22

--------------------------------------------------------------------------------

 



(b)Stock Units.  A Participant may make an Election to have all or a portion of
his Compensation and Bonus Deferrals to be deemed invested in Stock Units.  Any
request to have Compensation and Bonus Deferrals to be deemed invested in Stock
Units is irrevocable and such amounts will be distributed in an equivalent whole
number of shares of Stock pursuant to the provisions of Article V.  Any
fractional share interests will be paid in cash with the last distribution.

(c)Deemed Election.  In his request(s) pursuant to this Section 4.6, the
Participant may request that all or any portion of his Account (in whole
percentage increments) be deemed invested in one or more of the investment
crediting rate preferences provided under the Plan as communicated from time to
time by the RPAC.  Although a Participant may express an investment crediting
rate preference, the Company will not be bound by such request.  If a
Participant fails to set forth his investment crediting rate preference under
this Section 4.6, he will be deemed to have elected an annual rate of interest
equal to the rate of interest set forth in Section 4.6(a)(i) (i.e., one hundred
and twenty percent (120%) of the long-term applicable federal rate, compounded
daily).  The RPAC will select from time to time, in its sole and absolute
discretion, the possible investment crediting rate options to be offered under
the Plan.

(d)Employer Contributions.  Matching Contributions to the Plan made by the
Employer and allocated to a Participant's Account pursuant to Section 4.3 will
be credited with the same investment crediting rate as the Participant's
associated Company Match Deferrals for the relevant Plan Year.  Discretionary
Contributions, if any, made by the Employer and allocated to a Participant's
Account pursuant to Section 4.4 will be credited with the investment crediting
rate specified (or deemed specified) by such Participant in his Election for the
relevant Plan Year with respect to the Participant's Base Deferrals and Bonus
Deferrals.

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions as provided
in this Section 4.6.

(e)Prior Plan Contributions.  The Company transferred Participant 2005 employee
deferrals and employer contributions under the 2001 DCP to this Plan and
permitted Participants to express an investment crediting rate preference with
respect to such transferred amounts.  Such transferred amounts will be
administered pursuant to the terms of this Plan.

 

 

--------------------------------------------------------------------------------

End of Article IV





23

--------------------------------------------------------------------------------

 



ARTICLE V
DISTRIBUTION OF BENEFITS

5.1Distribution Election. During each Open Enrollment Period, the Eligible
Person must make an Election as to the time and manner in which his Base
Deferrals, Bonus Deferrals, Company Match Deferrals, RSU Deferrals and/or
Discretionary Deferrals and any associated Matching Contributions or
Discretionary Contributions will be paid.  A Participant may make a separate
distribution Election for each type of Participant Deferral or Employer
Contribution for each Plan Year beginning on or after January 1, 2010 in which
he elects to make Participant Deferrals to the Plan.  The Participant may not
modify his Election as to the manner in which such Participant Deferrals or
Employer Contributions will be paid.

For Plan Years beginning before January 1, 2010, the Participant had to specify
upon his initial enrollment in the Plan the time and form in which distributions
of Base Deferrals, Bonus Deferrals, Company Match Deferrals, RSU Deferrals
and/or Discretionary Deferrals and any associated Matching Contributions or
Discretionary Contributions would be made upon a Termination of Employment and
such termination distribution election governed all deferrals or Employer
contributions made to the Plan before January 1, 2010 (i.e., deferrals and
Employer contributions made during the 2005, 2006, 2007, 2008 and 2009 Plan
Years).  Alternatively, the Participant could have elected to receive a
Scheduled In-Service Withdrawal of his Base Deferrals, Bonus Deferrals, RSU
Deferrals and/or Discretionary Deferrals (if allowed by the RPAC).

(a)Time of Distribution. A Participant who elects to receive a Scheduled
In-Service Withdrawal with respect to Base Deferrals, Bonus Deferrals, RSU
Deferrals or Discretionary Deferrals will receive the deferred amount, as
adjusted for earnings and losses, in a lump sum at the time specified in his
Election.  In the event that the Participant incurs a Termination of Employment
before his Scheduled In-Service Withdrawal date, his Scheduled In-Service
Withdrawal election will be cancelled and of no effect and such amounts will be
paid according to the Participant's Termination of Employment distribution
Election with respect to the Plan Year for which the Scheduled In-Service
Withdrawal amounts relate (i.e., the Plan Year such amounts were deferred) or if
no Termination of Employment distribution Election is on file, in a lump sum
upon such Termination of Employment based on the Plan's default form of payment.

A Participant who elects to receive his Base Deferrals, Bonus Deferrals, Company
Match Deferrals, RSU Deferrals and/or Discretionary Deferrals and any associated
Matching Contributions or Discretionary Contributions made for a Plan Year upon
his Termination of Employment, may receive such amounts at any of the following
times:

(i)Subject to the six (6) month delay applicable to Key Employees described in
Section 5.2, as soon as practicable after the Participant's Termination of
Employment;

(ii)In the twelfth (12th) month following the Participant's Termination of
Employment; or





24

--------------------------------------------------------------------------------

 



(iii)In the twenty-fourth (24th) month following the Participant's Termination
of Employment.

Such amounts may be paid in the form of a lump sum or in the form of annual
installments over a period of one (1) to fifteen (15) years.  Such lump sum or
installments will be made in cash or in Stock, or in a combination thereof,
depending on the Participant's investment crediting rates as provided in Section
4.6.  If the Participant's Account is paid in installments, such Account will be
revalued during the term of such installments based on procedures established by
the Plan Administrator.

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death;
provided, however, that amounts payable pursuant to the Plan on account of death
will not be subject to the six (6) month delay applicable to Key Employees.

(b)Failure to Elect Distribution. In the event that a Participant fails to elect
the manner in which his Account balance will be paid upon his Termination of
Employment, such Account balance will be paid in the form of a lump sum as soon
as practicable following the Participant's Termination of Employment, subject to
the six (6) month delay applicable to Key Employees described in Section 5.2.

(c)Taxation of Distributions. All distributions from the Plan will be taxable as
ordinary income when received and subject to appropriate withholding of income
taxes.  In the case of distributions in Stock, the appropriate number of shares
of Stock may be sold to satisfy such withholding obligations pursuant to
administrative procedures adopted by the Plan Administrator.

5.2Termination Distributions to Key Employees. Distributions under this Plan
that are payable to a Key Employee on account of a Termination of Employment
will be delayed for a period of six (6) months following such Participant's
Termination of Employment.  This six (6) month restriction will not apply, or
will cease to apply, with respect to a distribution to a Participant's
Beneficiary by reason of the death of the Participant.

5.3Scheduled In-Service Withdrawals. A Participant who elects a Scheduled
In-Service Withdrawal pursuant to Section 4.2 (regarding Compensation and Bonus
Deferrals), Section 4.3 (regarding RSU Deferrals) may subsequently elect to
delay such distribution for a period of at least five (5) additional calendar
years; provided, that such Election is made at least (12) twelve months before
the date that such distribution would otherwise be made.  Further, in the event
that a Participant elects a Scheduled In-Service Withdrawal and incurs a
Termination of Employment before the Scheduled Withdrawal Date, the
Participant's Scheduled In-Service Withdrawal Election and Compensation and
Bonus Deferral and/or RSU Deferral Election under Section 4.2 or Section 4.3
will be cancelled and the Participant's entire Account balance will be paid
according to the Participant's termination distribution Election as provided in
Section 5.1.

5.4Unforeseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Participant's Account balance before his Termination of
Employment and any Scheduled Withdrawal Date in the event of an Unforeseeable
Emergency.  Any such



25

--------------------------------------------------------------------------------

 



application will set forth the circumstances constituting such Unforeseeable
Emergency.  The Plan Administrator will determine whether to grant an
application for a distribution on account of an Unforeseeable Emergency in
accordance with guidance issued pursuant to section 409A of the Code.

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 5.4 (including amounts attributable to 2005 employee deferrals and
employer contributions made under the 2001 DCP which are transferred to and
administered under this Plan) will have his Participant Deferrals under this
Plan suspended for the remainder of the Plan Year in which such Unforeseeable
Emergency distribution occurs.  In addition, such Participant will be ineligible
to participate in the Plan for purposes of making Participant Deferrals and
receiving an Employer Contribution for the Plan Year following the year in which
such distribution occurs.

5.5Death of a Participant. If a Participant dies while employed by the Employer,
the Participant's Account balance will be paid to the Participant's Beneficiary
in the manner elected (or deemed elected) by the Participant pursuant to Section
5.1; provided, that the six (6) month restriction on distributions to Key
Employees under Section 5.2 will not apply.

In the event a terminated Participant dies while receiving installment payments,
the remaining installments will be paid to the Participant's Beneficiary as such
payments become due in accordance with Section 5.1.

In the event a terminated Participant dies before receiving his lump sum payment
or before he begins receiving installment payments, the lump sum payment or
installment payments will be paid to the Participant's Beneficiary as such
payments become due in accordance with Section 5.1; provided, that the six (6)
month restriction on distributions to Key Employees under Section 5.2 will not
apply.

5.6Withholding. Any taxes or other legally required withholdings from
Compensation and Bonus Deferrals, RSU Deferrals, termination distributions,
Scheduled In-Service Withdrawal payments and Unforeseeable Emergency
distributions to Participants or Beneficiaries under the Plan will be deducted
and withheld by the Employer, benefit provider or funding agent as required
pursuant to applicable law.  To the extent amounts are payable under this Plan
in Stock, the appropriate number of shares of Stock may be withheld to satisfy
such withholding obligation.  A Participant or Beneficiary will be permitted to
make a withholding election with respect to any federal and state tax
withholding applicable to such distribution.

5.7Impact of Reemployment on Benefits. If a Participant incurs a Termination of
Employment and begins receiving installment payments from the Plan and such
Participant is reemployed by the Employer, then such Participant's installment
payments will continue as scheduled during the period of his reemployment.

 

 

--------------------------------------------------------------------------------

End of Article V





26

--------------------------------------------------------------------------------

 



ARTICLE VI
PAYMENT LIMITATIONS

6.1Spousal Claims.

(a)In the event that an Alternate Payee is entitled to all or a portion of a
Participant's Accounts pursuant to the terms of a DRO, such Alternate Payee will
have the following distribution rights with respect to such Participant's
Account to the extent set forth pursuant to the terms of the DRO:

(i)payment of benefits in a lump sum, in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in Section
4.6 and the terms of the DRO, as soon as practicable following the acceptance of
the DRO by the Plan Administrator;

(ii)payment of benefits in a lump sum in cash or Stock, based on the
Participant's investment crediting rates under the Plan as provided in Section
4.6 and the terms of the DRO, twelve (12) months following, or twenty four (24)
months following, the acceptance of the DRO by the Plan Administrator;

(iii)payment of benefits in substantially equal annual installments, in cash
and/or Stock, based on the Participant's investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, over a period of not
less than one (1) nor more than fifteen (15) years from the date the DRO is
accepted by the Plan Administrator; and

(iv)payment of benefits in substantially equal annual installments, in cash
and/or Stock, based on the Participant's investment crediting rates under the
Plan as provided in Section 4.6 and the terms of the DRO, over a period of not
less than one (1) nor more than fifteen (15) years beginning twelve (12) months
following, or twenty four (24) months following, the date the DRO is accepted by
the Plan Administrator.

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), or (iv) above, must complete
and deliver to the Plan Administrator all required forms within thirty (30) days
from the date the Alternate Payee is notified by the Plan Administrator that the
DRO has been accepted.  Any Alternate Payee who does not complete and deliver to
the Plan Administrator all required forms and/or whose DRO does not provide for
any of the distributions described in subsections (ii), (iii), or (iv) above
will receive his benefits in a lump sum according to subsection (i)
above.  Unvested RSUs may not be transferred pursuant to a DRO.

(b)Any taxes or other legally required withholdings from payments to such
Alternate Payee will be deducted and withheld by the Employer, benefit provider
or funding agent.  To the extent amounts are payable under this Plan in Stock,
the appropriate number of shares of Stock may be sold to satisfy such
withholding obligation.  The Alternate Payee will be permitted to make a
withholding election with respect to any federal and state tax withholding
applicable to such payments.





27

--------------------------------------------------------------------------------

 



(c)The Plan Administrator will have sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO will be
accepted for purposes of this Section 6.1 and to make interpretations under this
Section 6.1, including determining who is to receive benefits, all calculations
of benefits and determinations of the form of such benefits, and the amount of
taxes to be withheld.  The decisions of the Plan Administrator will be binding
on all parties with an interest.

(d)Any benefits payable to an Alternate Payee pursuant to the terms of a DRO
will be subject to all provisions and restrictions of the Plan and any dispute
regarding such benefits will be resolved pursuant to the Plan claims procedure
in Article VIII.

6.2Legal Disability. If a person entitled to any payment under this Plan is, in
the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payer of the benefit to make any such payment in any one or more of the
following ways:

(a)Directly to such person;

(b)To his legal guardian or conservator; or

(c)To his spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

6.3Assignment. Except as provided in Section 6.1, no Participant or Beneficiary
will have any right to assign, pledge, transfer, convey, hypothecate, anticipate
or in any way create a lien on any amounts payable under this Plan.  No amounts
payable under this Plan will be subject to assignment or transfer or otherwise
be alienable, either by voluntary or involuntary act, or by operation of law, or
subject to attachment, execution, garnishment, sequestration or other seizure
under any legal, equitable or other process, or be liable in any way for the
debts or defaults of Participants and their Beneficiaries.

 

 

--------------------------------------------------------------------------------

End of Article VI





28

--------------------------------------------------------------------------------

 



ARTICLE VII
FUNDING

7.1Funding.

(a)Funding.  Benefits under this Plan will be funded solely by the
Employer.  Benefits under this Plan will constitute an unfunded general
obligation of the Employer, but the Employer may create reserves, funds and/or
provide for amounts to be held in trust to fund such benefits on its
behalf.  Payment of benefits may be made by the Employer, any trust established
by the Employer or through a service or benefit provider to the Employer or such
trust.

(b)Rabbi Trust.  Upon a Change of Control, the following will occur:

(i)the Trust will become (or continue to be) irrevocable;

(ii)for three (3) years following a Change of Control, the Trustee can only be
removed as set forth in the Trust;

(iii)if the Trustee is removed or resigns within three (3) years of a Change of
Control, the Trustee will select a successor Trustee, as set forth in the Trust;

(iv)for three (3) years following a Change of Control, the Company will be
responsible for directly paying all Trustee fees and expenses, together with all
fees and expenses incurred under Article 8 relating to the RPAC, Plan
Administrator, and Plan administrative expenses; and

(v)the Trust Agreement may be amended only as set forth in the Trust (with the
Trustee's consent); provided, however, that no such amendment will (A) change
the irrevocable nature of the Trust; (B) adversely affect a Participant's rights
to benefits without the consent of the Participant; (C) impair the rights of the
Company's creditors under the Trust; or (0) cause the Trust to fail to be a
"granter trust" pursuant to Code sections 671 -- 679.

7.2Creditor Status. Participants and their Beneficiaries will be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries will look to the insurance
carrier or annuity provider for payment, and not to the Employer.  The
Employer's obligation for such benefit will be discharged by the purchase and
delivery of such annuity or insurance contract.

 

 

--------------------------------------------------------------------------------

End of Article VII





29

--------------------------------------------------------------------------------

 



ARTICLE VIII
ADMINISTRATION

8.1The RPAC. The overall administration of the Plan will be the responsibility
of the RPAC.

8.2Powers of RPAC. The RPAC will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan.  In order to effectuate the
purposes of the Plan, the RPAC will have the following powers and duties:

(a)To appoint the Plan Administrator;

(b)To review and render decisions respecting a denial of a claim for benefits
under the Plan;

(c)To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

(d)To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and the trust established to secure
the assets of the Plan (i) when differences of opinion arise between the
Company, an Affiliate, the Plan Administrator, the Trustee, a Participant, or
any of them, and (ii)whenever it is deemed advisable to determine such questions
in order to promote the uniform and nondiscriminatory administration of the Plan
for the greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the RPAC will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the Plan.

8.3Appointment of Plan Administrator. The RPAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis.  The RPAC may remove the Plan Administrator with or without
cause at any time.  The Plan Administrator may resign upon written notice to the
RPAC.

8.4Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan.  The Plan Administrator will have the following powers and duties:

(a)To direct the administration of the Plan in accordance with the provisions
herein set forth;

(b)To adopt rules of procedure and regulations necessary for the administration
of the Plan, provided such rules are not inconsistent with the terms of the
Plan;

(c)To determine all questions with regard to rights of Employees, Participants,
and Beneficiaries under the Plan including, but not limited to, questions
involving eligibility of an Employee to participate in the Plan and the value of
a Participant's Accounts;

(d)To enforce the terms of the Plan and any rules and regulations adopted by the
RPAC;





30

--------------------------------------------------------------------------------

 



(e)To review and render decisions respecting a claim for a benefit under the
Plan;

(f)To furnish the Employer with information that the Employer may require for
tax or other purposes;

(g)To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

(h)To prescribe procedures to be followed by Participants in obtaining benefits;

(i)To receive from the Employer and from Participants such information as is
necessary for the proper administration of the Plan;

(j)To establish and maintain, or cause to be maintained, the individual Accounts
described in Section 4.4;

(k)To create and maintain such records and forms as are required for the
efficient administration of the Plan;

(l)To make all determinations and computations concerning the benefits, credits
and debits to which any Participant, or other Beneficiary, is entitled under the
Plan;

(m)To give the Trustee of the trust established to serve as a source of funds
under the Plan specific directions in writing with respect to:

(i)making distribution payments, giving the names of the payees, specifying the
amounts to be paid and the time or times when payments will be made; and

(ii)making any other payments which the Trustee is not by the terms of the trust
agreement authorized to make without a direction in writing by the Plan
Administrator;

(n)To comply with all applicable lawful reporting and disclosure requirements of
the Act;

(o)To comply (or transfer responsibility for compliance to the Trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

(p)To construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.





31

--------------------------------------------------------------------------------

 



8.5Indemnification of RPAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the RPAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the RPAC's, or any
such person's commission of fraud or willful misconduct.

8.6Claims for Benefits.

(a)Initial Claim.  In the event that an Employee, Eligible Person, Participant
or his Beneficiary claims to be eligible for benefits, or claims any rights
under this Plan, such claimant must complete and submit such claim forms and
supporting documentation as will be required by the Plan Administrator, in its
sole and absolute discretion.  Likewise, any Participant or Beneficiary who
feels unfairly treated as a result of the administration of the Plan, must file
a written claim, setting forth the basis of the claim, with the Plan
Administrator.  In connect ion with the determination of a claim, or in
connection with review of a denied claim, the claimant may examine this Plan,
and any other pertinent documents generally available to Participants that are
specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator.  Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.  If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan's claim review procedure
and the time limits applicable to such procedure, including the claimant's right
to arbitration following an adverse benefit determination on review as provided
below.  All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

(b)Request for Review.  Within ninety (90) days after receiving written notice
of the Plan Administrator's disposition of the claim, the claimant may file with
the RPAC a written request for review of his claim.  In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim.  If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator's disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator's written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.

(c)Decision on Review.  After receipt by the RPAC of a written application for
review of his claim, the RPAC will review the claim taking into account all





32

--------------------------------------------------------------------------------

 



comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination.  The RPAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address.  A decision on review of the claim will be made by the RPAC at its next
meeting following receipt of the written request for review.  If no meeting of
the RPAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the RPAC will hold a special meeting to review such
written request for review within such forty-five (45) day period.  If special
circumstances require an extension of the forty-five (45) day period, the RPAC
will so notify the claimant and a decision will be rendered within ninety (90)
days of receipt of the request for review.  In any event, if a claim is not
determined by the RPAC within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied.

The decision of the RPAC will be provided to the claimant as soon as possible
but no later than five (5) days after the benefit determination is made.  The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based.  Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal.  The decision of the RPAC will be final and conclusive.

(d)Arbitration.  In the event the claims review procedure described in Section
8.6 of the Plan does not result in an outcome thought by the claimant to be in
accordance with the Plan document, he may appeal to a third party neutral
arbitrator.  The claimant must appeal to an arbitrator within sixty (60) days
after receiving the RPAC's denial or deemed denial of his request for review and
before bringing suit in court.  The arbitration will be conducted pursuant to
the American Arbitration Association ("AAA") Rules on Employee Benefit Claims.

The arbitrator will be mutually selected by the Participant and the RPAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA.  If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator.  The arbitrator's review
will be limited to interpretation of the Plan document in the context of the
particular facts involved.  The claimant, the RPAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and
capricious.  The claimant, RPAC and the Company agree that the venue for the
arbitration will be in Dallas, Texas.  The costs of arbitration will be paid by
the Employer; the costs of legal representation for the claimant or witness
costs for the claimant will be borne by the claimant; provided, that, as part of
his award, the Arbitrator may require the Employer to reimburse the claimant for
all or a portion of such amounts.





33

--------------------------------------------------------------------------------

 



The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, RPAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, RPAC and the claimant agree that all discovery activities
will be expressly limited to matters relevant to the dispute and the arbitrator
will be required to fully enforce this requirement.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.  Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan.  Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

8.7Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the RPAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the RPAC or Plan Administrator deems to be necessary for such
purposes.  Any Participant or Beneficiary claiming benefits under this Plan will
furnish to the RPAC or Plan Administrator, as applicable, such information as
may be necessary to determine eligibility for and amount of benefit, as a
condition of claiming and receiving such benefit.

8.8Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits.  If a Participant or Beneficiary receives an underpayment of benefits,
the Plan Administrator will direct that payment be made as soon as practicable
to make up for the underpayment.  If an overpayment is made to a Participant or
Beneficiary, for whatever reason, the Plan Administrator may, in its sole and
absolute discretion, (a) withhold payment of any further benefits under the Plan
until the overpayment has been collected; provided, that the entire amount of
reduction in any calendar year does not exceed five thousand dollars ($5,000),
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant, or (b) may
require repayment of benefits paid under this Plan without regard to further
benefits to which the Participant or Beneficiary may be entitled.

8.9Change of Control. Upon a Change of Control and for the following three (3)
years thereafter, if any arbitration arises relating to an event occurring or a
claim made with in three (3) years of a Change of Control, (i) the arbitrator
will not decide the claim based on an abuse of discretion principle or give the
previous RPAC decision any special deference, but rather will determine the
claim de novo based on its own independent reading of the Plan; and (ii) the
Company will pay the Participant's reasonable legal and



34

--------------------------------------------------------------------------------

 



other related fees and expenses upon the Participant’s provision of satisfactory
documentation of such expenses with such reimbursement being made no later than
the close of the second taxable year following the year in which such expenses
were incurred. 

 

 

--------------------------------------------------------------------------------

End of Article VIII





35

--------------------------------------------------------------------------------

 



ARTICLE IX
OTHER BENEFIT PLANS OF THE COMPANY

9.1Other Plans. Nothing contained in this Plan will prevent a Participant before
his death, or a Participant's spouse or other Beneficiary after such
Participant's death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him, his surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise.  Nothing in this Plan will be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for employees and/or
Directors.  Unless otherwise specifically provided in any plan of the Company
intended to "qualify" under section 401 of the Code, Compensation and Bonus
Deferrals made under this Plan will constitute earnings or compensation for
purposes of determining contributions or benefits under such qualified plan.

 

 

--------------------------------------------------------------------------------

End of Article IX





36

--------------------------------------------------------------------------------

 



ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN

10.1Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

10.2Amendment of Plan. The Company, through an action of the Compensation
Committee, reserves the right in its sole and absolute discretion to amend this
Plan in any respect at any time, except that upon or during the two (2) year
period after any Change of Control of the Company, (a) Plan benefits cannot be
reduced, (b) Articles VIII and X and Plan Section 7.1(b) cannot be changed, and
(c) (except as provided in Section 10.3) no prospective amendment that adversely
affects the rights or obligations of a Participant may be made unless the
affected Participant receives at least one (1) year's advance written notice of
such amendment.

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of any Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

In addition to the Compensation Committee, the RPAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

The provisions of this Section 10.2 will not restrict the right of the Company
to terminate this Plan under Section 10.3 below or the termination of an
Affiliate's participation under Section 10.4 below.

10.3Termination of Plan. The Company, through an action of the Compensation
Committee, may terminate or suspend this Plan in whole or in part at any time,
provided that no such termination or suspension will deprive a Participant, or
person claiming benefits under this Plan through a Participant, of any amount
credited to his Accounts under this Plan up to the date of suspension or
termination, except as required by applicable law and pursuant to the valuation
of such Accounts pursuant to Section 4.6.

The Compensation Committee may decide to liquidate the Plan upon termination
under the following circumstances:

(a)Corporate Dissolution or Bankruptcy.  The Compensation Committee may
terminate and liquidate the Plan within twelve (12) months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in Participants' gross income in the latest
of the following years (or if earlier, the taxable year in which the amount is
actually or constructively received):

(i)The calendar year in which the Plan termination and liquidation occurs.





37

--------------------------------------------------------------------------------

 



(ii)The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

(iii)The first calendar year in which the payment is administratively
practicable.

(b)Change in Control.  The Compensation Committee may terminate and liquidate
the Plan within the thirty (30) days preceding or the twelve (12) months
following a "change in control" as defined in Treasury Regulation 1.409A-3(i)(5)
provided that all plans or arrangements that would be aggregated with the Plan
under section 409A of the Code are also terminated and liquidated with respect
to each Participant that experienced the change in control event so that under
the terms of the Plan and all such arrangements the Participant is required to
receive all amounts of compensation deferred under such arrangements within
twelve (12) months of the termination of the Plan or arrangement, as
applicable.  In the case of a Change of Control event which constitutes a sale
of assets, the termination of the Plan pursuant to this Section 10.3(b) may be
made with respect to the Employer that is primarily liable immediately after the
change of control transaction for the payment of benefits under the Plan.

(c)Termination of Plan.  The Compensation Committee may terminate and liquidate
the Plan provided that (i) the termination and liquidation does not occur by
reason of a downturn of the financial health of the Company or an Employer, (ii)
all plans all plans or arrangements that would be aggregated with the Plan under
section 409A of the Code are also terminated and liquidated, (iii) no payments
in liquidation of the Plan are made within twelve (12) months of the date of
termination of the Plan other than payments that would be made in the ordinary
course operation of the Plan, (iv) all payments are made within twenty­ four
(24) months of the date the Plan is terminated and (v) the Company or the
Employer, as applicable depending on whether the Plan is terminated with respect
to such entity, do not adopt a new plan that would be aggregated with the Plan
within three (3) years of the date of the termination of the Plan.

10.4Termination of Affiliate's Participation. An Affiliate may terminate its
participation in the Plan at any time by an action of its governing body and
providing written notice to the Company.  Likewise, the Company may terminate an
Affiliate's participation in the Plan at any time by an action of the
Compensation Committee and providing written notice to the Affiliate.  The
effective date of any such termination will be the later of the date specified
in the notice of the termination of participation or the date on which the RPAC
can administratively implement such termination.  In the event that an
Affiliate's participation in the Plan is terminated, each Participant employed
by such Affiliate will continue to participate in the Plan as an inactive
Participant and will be entitled to a distribution of his entire Account or a
portion thereof upon the earlier of his Scheduled Withdrawal Date, if any, or
his Termination of Employment, in the form elected (or deemed elected) by such
Participant pursuant to Section 5.1.

 

 

--------------------------------------------------------------------------------

End of Article X



38

--------------------------------------------------------------------------------

 



ARTICLE XI
MISCELLANEOUS

11.1No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.

11.2Provisions Binding. All of the provisions of this Plan will be binding upon
all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

 

--------------------------------------------------------------------------------

End of Article IX





39

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Third Amended and Restated Tenet 2006 Deferred
Compensation Plan has been executed on this 18th of November, 2014, effective as
of January 1, 2015, except as specifically provided otherwise here

 

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Compensation, Benefits &

 

 

Corporate Human Resources

 

 

40

--------------------------------------------------------------------------------

 

EXHIBIT A1
LIMITS ON ELIGIBILITY AND PARTICIPATION

Section 3.1 of the Tenet 2006 Deferred Compensation Plan (the "Plan") provides
the Retirement Plans Administration Committee ("RPAC") and Plan Administrator
with the authority to limit the classification of Employees eligible to
participate in the Plan, limit the time of an Employee’s enrollment in the Plan
to an Open Enrollment Period and/or modify or terminate an Eligible Person’s
participation in the Plan and states that any such limitation will be set forth
in this Exhibit A.  Capitalized terms used in this Appendix that are not defined
herein will have the meaning set forth in Section 2.1.

The classification of Employees eligible to participate in the Plan will be
limited to those employees who are paid from a Tenet payroll (i.e., eligible
employees who were previously employed by Vanguard Health System will not be
eligible to participate in the Plan until they transition to a Tenet payroll).

--------------------------------------------------------------------------------

1 This Exhibit A may be updated from time to time without the need for a formal
amendment to the Plan.



A-1

--------------------------------------------------------------------------------